In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________


No. 06-05-00164-CR

______________________________



SHELDON ROBERTS, Appellant


V.


THE STATE OF TEXAS, Appellee





On Appeal from the 283rd Judicial District Court

Dallas County, Texas

Trial Court No. F-0473255-MT







Before Morriss, C.J., Carter and Moseley, JJ.

Memorandum Opinion by Justice Carter


MEMORANDUM OPINION


	A jury found Sheldon Roberts guilty of capital murder.  See Tex. Penal Code Ann. § 19.03
(Vernon Supp. 2006).  The State did not seek the death penalty, and Roberts' sentence was
automatically fixed at imprisonment for life.  See Tex. Penal Code Ann. § 12.31(a) (Vernon Supp.
2006).  This appeal concerns Roberts' conviction in trial court cause number F-0473255. 
	The three points of error raised in this case are identical to three (among several) of the issues
raised in Roberts v. State, cause number  06-05-00165-CR.  Today, we have issued our opinion in
that companion appeal, and therein we resolved those issues against Roberts and in favor of
affirming the trial court's judgment.  Here, in this case, after reviewing all the evidence and the
applicable law, for the reasons given in the companion appeal, we likewise overrule each of Roberts'
points of error and affirm the trial court's judgment.



						Jack Carter
						Justice

Date Submitted:	February 13, 2007
Date Decided:		June 14, 2007

Do Not Publish